                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

MATTHEW CURTIS MCNATT,           )
                                 )
          Plaintiff,             )
                                 )
      v.                         )                       CV 119-139
                                 )
MAJOR JOHN H. BUSH; CAPTAIN       )
CASSANDRA HAYNES; MAJOR CHESTER )
V. HUFFMAN; SERGEANT WILLIAMS;    )
BURKE COUNTY SHERIFF’S            )
DEPARTMENT; JAIL ADMINISTRATORS; )
BURKE COUNTY JAIL                 )
ADMINISTRATORS; and BURKE COUNTY )
JAIL,                             )
                                  )
          Defendants.             )
                             _________

                                        ORDER
                                        _________

       On March 16, 2020, Plaintiff filed a motion to seal the entire case, arguing the

complaint and other filings include sensitive information that could be harmful to the safety

of Plaintiff and his family. (Doc. no. 26.) Under Local Rule 79.7(d), “part[ies] seeking to

have any matter placed under seal must rebut the presumption of the openness derived from

the First Amendment by showing that closure is essential to preserve some higher interest

and is narrowly tailored to serve that interest.” As the Local Rules reflect, the filing of

documents under seal is generally disfavored, because “[t]he operations of the courts and the

judicial conduct of judges are matters of utmost public concern, and the common-law right of

access to judicial proceedings, an essential component of our system of justice, is
instrumental in securing the integrity of the process.” Romero v. Drummond Co., 480 F.3d

1234, 1245 (11th Cir. 2007) (internal quotations and citations omitted). “The common law

right of access may be overcome by a showing of good cause, which requires balancing the

asserted right of access against the other party’s interest in keeping the information

confidential.” Id. (citing Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

1309 (11th Cir. 2001) (per curiam)).

         “[A] party’s privacy or proprietary interest in information sometimes overcomes the

interest of the public in accessing the information.” Id. However, the parties’ desire to seal

court documents “‘is immaterial’ to the public right of access.” Id. at 1247 (quoting Brown

v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992)). In the absence of a third

party challenging the protection of information, the Court serves as “the primary

representative of the public interest in the judicial process,” and must “review any request to

seal the record (or part of it) [and] may not rubber stamp a stipulation to seal the record.”

Estate of Martin Luther King, Jr., Inc. v. CBS, Inc., 184 F. Supp. 2d 1353, 1363 (N.D. Ga.

2002).

         For good cause shown, the Court finds there is a compelling reason overcoming the

public right of access and GRANTS IN PART Plaintiff’s motion, thereby permitting the

sealing of all original docket filings that contain the concerning information with only

redacted versions available to the public. (Doc. no. 26.) Accordingly, for docket entries 1,

10, 13, 15, 20, 22, the Court DIRECTS the clerk to seal the original filings and file as




                                              2
attachments to those docket entries the redacted versions approved by the Court.

        SO ORDERED this 2nd day of April, 2020, at Augusta, Georgia.




                                             3
